                                                                              FILED      -
                    IN THE UNITED STATES DISTRICT COURT                          APR 2 2 2019
                        FOR THE DISTRICT OF MONTANA                           Clerk, U.S. District Coort
                             MISSOULA DIVISION                                   District Of Montana
                                                                                      Missoula




  SHARON TEAGUE and RANDALL
  TEAGUE, Individually, and in their                 CV 18-184-M-DLC
  official capacity as Co-Personal
  Representatives of the ESTATE OF
  MARK RANDALL TEAGUE,                                ORDER

                        Plaintiffs,

  vs.

  REMINGTON ARMS COMP ANY,
  LLC, REMINGTON OUTDOOR
  COMPANY, INC., SPORTING
  GOODS PROPERTIES, INC., E.I. DU
  PONT DE NEMOURS & COMPANY,
  DOES A TOK,

                        Defendants.

        Before the Court are Defendants' Unopposed Motions for Pro Hae Vice

Admission of Dale G. Wills and Andrew A. Lothson.           (Docs. 24; 25.)

Defendants state that Robert M. Carlson will act as local counsel for both Wills

and Lothson.      The applications appear to be in order.   Additionally, Defendants

indicate that Plaintiffs have been contacted and do not oppose these motions.

(Docs. 24; 25.)

        Accordingly, IT IS ORDERED that Defendants' Motions (Docs. 24; 25) are


                                          -1-
GRANTED on the condition that Wills and Lothson shall do their own work.

This means that they must: ( 1) do their own writing; (2) sign their own pleadings,

motions, and briefs; and (3) appear and participate personally in all hearings and

other proceedings scheduled by the Court.      Wills and Lothson shall take steps to

register in the Court's electronic filing system ("CM-ECF").     Further information

on CM-ECF is available on the Court's website, www.mtd.uscourts.gov, or from

the Clerk's Office.

      IT IS FURTHER ORDERED that Wills and Lothson shall file separate

pleadings acknowledging their admission under the terms set forth above within

fifteen days of this Order.   Should Wills and Lothson fail to do so, this Order is

subject to withdrawal as it relates to non-compliant counsel.

      DATED this 2'2w,lday of April, 2019.




                                               Dana L. Christensen, Chief Judge
                                               United States District Court




                                         -2-
